

114 HRES 866 IH: Expressing support for designation of the month of September as “National Voting Rights Month”.
U.S. House of Representatives
2016-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 866IN THE HOUSE OF REPRESENTATIVESSeptember 13, 2016Mr. Veasey submitted the following resolution; which was referred to the Committee on the Judiciary, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONExpressing support for designation of the month of September as National Voting Rights Month.
	
 Whereas from 1954–1968 African-Americans in the South suffered from the oppressive effects of Jim Crow laws designed to prevent political, economic, and social mobility;
 Whereas African-Americans were subject to violence, poll taxes, literacy tests, all White primaries, property ownership tests, grandfather clauses, voter roll purges, and the prevention of former prisoners from voting;
 Whereas in 1965, Congress passed the Voting Rights Act of 1965 to protect the rights of African-Americans and other traditionally disenfranchised groups to vote;
 Whereas in 2013, the Supreme Court invalidated section four of the Voting Rights Act, dismantling the pre-clearance provision in the law that protected voters in States that historically have suppressed the rights of minorities to vote;
 Whereas the Shelby vs. Holder Supreme Court decision calls on Congress to fix the Voting Rights Act formula of 1965;
 Whereas in 33 States some form of restrictive voting law has been instituted since 2013; Whereas these restrictive voting laws encompass cut backs in early voting, voter roll purges, placement of faulty equipment in minority communities, requirement of photo identification—the procurement of which amounts to a modern day poll tax, and elimination of same day registration;
 Whereas more than 80 million minority, elderly, poor, and disabled voters could be disenfranchised by these changes in voting;
 Whereas in 2016 discriminatory laws in North Carolina, Wisconsin, North Dakota, and Texas have been ruled unconstitutional and overturned by the courts;
 Whereas there are local elected officials who refuse to adhere to Federal court decisions that have struck down suppressive voting laws instituted since the Supreme Court’s Shelby vs. Holder case;
 Whereas there is much more work to be done to ensure all Americans have the right to vote; Whereas the 2016 Presidential election, one of the most important elections in recent history, is upon us and millions of Americans will be unable to vote;
 Whereas National Voter Registration Day is September 27; and Whereas the month of September would be an appropriate month to designate as “National Voting Rights Month”: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of “National Voting Rights Month”;
 (2)encourages all people in the United States to uphold the right of every American to exercise their sacred and fundamental right to vote; and
 (3)endorses the following solutions to further the mission of allowing all citizens to vote— (A)that our Nation's public schools and universities develop an academic curriculum, whereby students learn about the importance of voting, how to become registered to vote, where to vote, and the different forms of voting. This curriculum would include teaching the history of voter suppression in America before the 1965 Civil Rights Act was passed. It would also teach students about current issues that are related to laws that have been passed to restrict the vote since 1965 or any actions taken by local, State, and the Federal Government officials since passage of the 1965 Civil Rights Act that have created barriers to being able to vote. The right to vote education curriculum would include an examination of bills that have been introduced on the Federal, State, and local level to ensure the right to vote in an election;
 (B)that the Department of the Treasury issue a special Martin Luther King or Fannie Lou Hamer stamp during the month of September, to remind Americans about how ordinary citizens risked their lives, marched, and participated in our great democracy so all Americans would have the fundamental right to vote;
 (C)that Members of Congress during the month of September, in a bi-partisan fashion, go to the House Floor in order to highlight the importance of voting in elections, or to highlight any problems with being able to vote;
 (D)Congress should allocate the requisite funds needed for public service announcements on television, radio, newspapers, magazines, social media, bill boards, buses, and other forms of media to remind Americans when elections are being held, and to urge people to get out and vote; and
 (E)Members of Congress pass legislation that will allow all citizens upon reaching the age of 18, determined by using birth records, to be automatically enrolled to vote in Federal elections.
				